          Case 1:20-cv-00492-AT Document 51 Filed 01/13/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION




  SPINRILLA, LLC,

                       Plaintiff,                      CIVIL ACTION FILE

  vs.                                                  NO. 1:20-cv-00492-AT

  RECORDING INDUSTRY
  ASSOCIATION OF AMERICA, INC.,

                       Defendant.


                                    JUDGMENT

        This action having come before the court, Honorable Amy Totenberg, United

States District Judge, for consideration of defendant’s motion to dismiss, and the court

having granted said motion, it is

        Ordered and Adjudged that the action be, and the same hereby is, dismissed.

Dated at Atlanta, Georgia, this 13th day of January, 2021.

                                                       JAMES N. HATTEN
                                                       CLERK OF COURT


                                                 By:     s/R. Bryant
                                                         Deputy Clerk

Prepared, Filed, and Entered
in the Clerk=s Office
January 13, 2021
James N. Hatten
Clerk of Court

By: s/R. Bryant
      Deputy Clerk
